

	

		II

		Calendar No. 35

		109th CONGRESS

		1st Session

		S. 134

		[Report No. 109–23]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein (for

			 herself and Mrs. Boxer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			March 9, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To adjust the boundary of Redwood National Park in the

		  State of California.

	

	

		1.Short titleThis Act may be cited as the

			 Redwood National Park Boundary

			 Adjustment Act of 2005.

		2.Redwood National

			 Park boundary adjustmentSection 2(a) of the Act of

			 Public Law

			 90–545 (16 U.S.C. 79b(a)) is

			 amended—

			(1)in the first

			 sentence, by striking (a) The area and all that follows through

			 the period at the end and inserting the following: (a)(1) The Redwood

			 National Park consists of the land generally depicted on the map entitled

			 Redwood National Park, Revised Boundary, numbered 167/60502, and

			 dated February, 2003.;

			(2)by inserting

			 after paragraph (1) (as designated by paragraph (1)) the following:

				

					(2)The map referred to in paragraph (1)

				shall be—

						(A)on file and available for public

				inspection in the appropriate offices of the National Park Service; and

						(B)provided by the Secretary of the

				Interior to the appropriate officers of Del Norte and Humboldt Counties,

				California.

						;

				and

			(3)in the second

			 sentence—

				(A)by striking

			 The Secretary and inserting the following:

					

						(3)The

				Secretary;

						

				and

				(B)by striking

			 one hundred and six thousand acres and inserting 133,000

			 acres.

				

	

		March 9, 2005

		Reported without amendment

	

